     Case 2:19-cv-00030-BMM-KLD Document 32 Filed 01/19/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION

 PAUL ERFTENBECK                                 CV 19-30-BU-BMM-KLD

              Plaintiff,

        vs.                                     ORDER

 WILDER RESORTS, INC., d.b.a.
 FAIRMONT HOT SPRINGS RESORT,
 and JOHN DOES 1-10, inclusive,

              Defendants.

      Pursuant to the Stipulation filed by and between the parties, and good cause

appearing, IT IS HEREBY ORDERED that the above-captioned matter is

dismissed with prejudice, each party to pay their own costs and attorneys’ fees.

      DATED this 19th day of January, 2021.
